United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 August 8, 2006

                                       Before

                  Hon. MICHAEL S. KANNE, Circuit Judge


FLOYD RICHARDSON,                               ]   Appeal from the United
        Petitioner-Appellee,                    ]   States District Court for
                                                ]   the Northern District of
No. 04-1513                       v.            ]   Illinois, Eastern Division.
                                                ]
KENNETH R. BRILEY, Warden,                      ]   No. 00 C 6425
        Respondent-Appellant.                   ]
                                                ]   Matthew F. Kennelly,
                                                ]        Judge.


    Upon consideration of the APPELLEE’S MOTION REQUESTING THAT
THE COURT RECALL ITS MANDATE AND CLARIFY ITS MARCH 18, 2005
OPINION AND JUDGMENT, filed on August 3, 2006, by counsel for the appellee,

       IT IS ORDERED that the motion is GRANTED to the extent that the final
judgment issued on March 18, 2005 is MODIFIED as follows: the second sentence
shall now read “ The decision of the district court is REVERSED, the grant of the
habeas corpus writ is VACATED and this case is REMANDED to the district
court.”